


Exhibit 10.62

 

GRAPHIC [g163043koi001.gif]

 

                 SCHEDULE A

 

 

 

 

 


1 Dundas Street West, Suite 2402, Bos 10, Toronto, Ontario M5G 1Z3 (410) 977-1502 FAX (410) 977-0000

 

January 27, 1993

 

Messrs. Francis J. L. Guardia and
John W. Perston
General Araya No. 7
Colonia La Huerta
Hemosillo, Sonora

 

Gentleman:

 

This letter agreement is intended to supersede and replace all prior agreements
entered into between Minefinders and Messrs. Guardia and Perston or G & P
International (hereafter referred to as “G&P”). There are no representations,
warranties, forms, conditions, undertakings or collateral agreements, express,
implied or statutory, between the parties other than expressly set forth herein.

 

In consideration for G&P presenting and negotiating, on Minefinders’ behalf, the
acquisition of the Dolores Option Agreement with Sr. Liábano Saenz pertaining to
the Property set out in Schedule “A” which is incorporated herein by reference,
Minefinders agrees that G&P will be entitled to receive, following signature of
the Dolores Option Agreement and subject to regulatory approval, eighty thousand
(80,000) Minefinders treasury shares, issuable as follows:

 

1)                         twenty thousand (20,000) common shares following
signature and regulatory approval;

 

2)                         thirty thousand (30,000) common shares upon
initiation by Minefinders of a phase 2 drilling program (i.e. following a
successful, phase 1 initial drilling program);

 

3)                         thirty thousand (30,000) common shares following a
positive production decision.

 

In addition, Minefinders agrees to grant to G&P a one and one quarter percent
(1-1/4%) net smelter return (“NSR”) on all gold production achieved from the
Dolores Project, following a positive production decision by Minefinders. The
calculation of the NSR is set out in Schedule “B” and is incorporated herein by
reference.

 

. . ./2

 

1

--------------------------------------------------------------------------------


 

Minefinders acknowledges and agrees that G&P are not making any representations
or warranties with respect to the quality or soundness of the Dolores Project.

 

Neither party is the agent or representative of the other and accordingly shall
have no right or authority to pledge the credit of the other or deal in any way
on the others’ behalf.

 

G&P acknowledge that Minefinders has paid in full all sums due and owing for
services rendered by G&P up to the date hereof.

 

Minefinders may wish to engage G&P to act as independent professional
contractors, to assist in the management and execution of exploration programs
on the Dolores Project, on terms to be mutually agreed to in writing, in
advance.

 

The parties hereto acknowledge and agree that the engagement of G&P hereunder
was on an exclusive basis and will preclude G&P from providing similar services
to other clients for a period of two (2) years from the date hereof with respect
to any properties within 8 kilometres of the perimeter of the Delores Project
(the “Area of interest”) without first obtaining the written consent of
Minefinders.

 

Notwithstanding the prohibition set forth in the preceding paragraph, if C&P,
directly or indirectly, acquire, lease, or otherwise obtain or control any
interest in public or private land or mineral rights on lands within the Area of
Interest, within 2 years from the date hereof, other than with the prior written
consent of Minefinders, you shall notify Minefinders within thirty (30) days
immediately following the date of such acquisition and you or your affiliate
shall convey such interest to Minefinders or its designate in such manner as
Minefinders may direct, as soon as practicable thereafter, in consideration of
the payment by Minefinders to you or such affiliate, as the case may be, of the
sum of Cdn $1.00.

 

Any notice or other communication pertaining to this agreement will be in
writing and will be given by, facsimile, addressed as follows:

 

If to G&P:

 

 

General Araya No. 7, Colonia La Huerta

 

Hermosillo, Sonora

 

 

 

Facsimile:       (416) 597-0773

 

. . ./3

 

2

--------------------------------------------------------------------------------


 

If to Minefinders:

 

 

1 Dundas St. West

 

Toronto, Ontario

 

M5G 1Z3

 

 

 

Attention:

The President

 

 

 

 

Facsimile:

(416) 977-4653

 

Any such notice will be deemed to have been delivered and received on the day
following the day it was sent. Any such notice or communication may also be
served in person by delivering the same to a responsible person at the address
specified above of the party to be served and will be deemed delivered and
received at the time of service. Any party may change its address for service by
notice in writing to the other.

 

This agreement shall be governed and construed in accordance with the laws of
the Province of Ontario.

 

If the foregoing is in accordance with your understanding, please sign this
letter and return the duplicate hereof to us. Whereupon this letter will form a
binding agreement.

 

Yours truly,

 

 

 

MINEFINDERS CORPORATION LTD.

 

 

 

/s/ Marc C. Henderson

 

Marc C. Henderson

 

President

 

 

 

/s/ Richard D. Williams

 

Richard D. Williams

 

Vice-President

 

 

 

This foregoing is accepted as of the date first above written.

 

 

/s/ Francis J. L. Guardia

 

Francis J. L. Guardia

 

 

 

/s/ John W. Perston

 

John W. Perston

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DOLORES PROJECT PROPERTY DESCRIPTION

 

The following described mining concessions (the “Property”), all of which are
located in the Madera Mining District of the State of Chihuahua, Mexico:

 

NOMBRE del LOTE

 

EXPEDIENTE

 

TITULO

 

SUPERFICIE

Alma Maria

 

E.-19557

 

T.-171947

 

6-00-00 Has.

Real Cananea Uno

 

E.-19412

 

T.-172084

 

179-77-93 Has.

Roal Cananoo

 

E.-19412

 

T.-172084

 

394-00-00 Has.

San Judas Tadeo

 

E.-19400

 

T.-172083

 

150-00-00 Has.

Ampl. Real Cananea Uno

 

E.-19528

 

T.-172087

 

360-00-00 Has.

Ampl. Real Cananea Dos

 

E.-19528

 

T.-172087

 

480-00-00 Has.

Ampl. Real Cananea

 

E.-19528

 

T.-172087

 

350-22-09 Has.

 

 

 

 

 

 

 

 

 

Superficie Total

 

1920-00-02 Has.

 

--------------------------------------------------------------------------------


 

GRAPHIC [g163043koi002.gif]

 

[Illegible]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NET SMELTER RETURN ROYALTY
(“NSR”)

 

1.1           In the agreement, NSR means the net amount of money received by
Minefinders for its own account from the sale of ore, or ore concentrates or
other products from the claims to a smelter or other ore buyer after deduction
of smelter and/or refining charges, penalties and any and all charges made by
the purchaser of ore or concentrates, less any and all transportation costs to
the refinery which may be incurred in connection with the transportation of
concentrates, less all umpire charges which the purchaser may be required to
pay; it being understood that the cost of milling, concentration, transportation
to the mill or mining will not be deducted in computing net smelter returns.

 

2.1           Payment of the NSR by Minefinders to G & P shall be made quarterly
within 45 days after the end of each quarter and shall be accompanied by
unaudited financial statements pertaining to the operations carried out by
Minefinders on the claims. Within 90 days after the end of each fiscal year of
Minefinders in which the royalty is payable to G & P, the records relating to
the calculation of the royalty for such year shall be audited and any resulting
adjustments in the payment of the royalty payable to G & P shall be made
forthwith. A copy of the said audit shall be delivered to G & P within 30 days
of the end of such 90-day period.

 

3.1           Each annual audit shall be final and not subject to adjustments
unless G & P delivers to Minefinders exceptions in reasonable detail within 6
months after G & P receives the report; G & P, or its representatives duly
authorized in writing, at their expense, shall have the right to audit the books
and records of Minefinders related to the NSR to determine the accuracy of the
report, but shall not have access to any other books and records of Minefinders.
The audit shall be conducted by an independent chartered or certified public
accountant of recognized standing. G & P shall have the right to condition
access to its books and records on execution of a written undertaking by the
auditor that all information will be held in confidence and used solely for the
purposes of audit and resolution of any disputes related to the report.

 

3.2           A copy of G & P’s report shall be delivered to Minefinders upon
completion, and any discrepancy between the amount actually paid by G & P and
the amount which should have been paid according to the G & P’s report shall be
paid forthwith, one party to the other. In the event that the said discrepancy
is to the detriment of G & P and exceeds 5% of the amount actually paid by
Minefinders, then Minefinders shall pay the entire cost of the audit.

 

. . ./2

 

--------------------------------------------------------------------------------


 

4.1           No error in accounting or in interpretation of the agreement shall
be the basis for a claim of breach of fiduciary duty, or the like, or give rise
to a claim for exemplary or punitive damages or for termination or [Illegible]
of the agreement or the estate and rights acquired and held by Minefinders under
the terms of the agreement.

 

2

--------------------------------------------------------------------------------
